 
EXHIBIT 10.28



MERIX CORPORATION
 
2000 NONQUALIFIED STOCK OPTION PLAN
 
SECTION 1.    PURPOSE
 
The purpose of the Merix Corporation 2000 Nonqualified Stock Option Plan (the
“Plan”) is to enhance the long-term shareholder value of Merix Corporation, an
Oregon corporation (the “Company”), by offering opportunities to selected
persons to participate in the Company’s growth and success, and to encourage
them to remain in the service of the Company or a Related Company (as defined in
Section 2) and to acquire and maintain stock ownership in the Company.
 
SECTION 2.    DEFINITIONS
 
In the Plan:
 
“Award” means any Option or Stock Award.
 
“Board” means the Board of Directors of the Company.
 
“Cause,” unless otherwise defined in the instrument evidencing the Award or in
an employment or services agreement between the Company or a Related Company and
the Participant, means fraud, unauthorized use or disclosure of confidential
information or trade secrets, or conviction or confession of a crime punishable
by law (except minor violations), in each case as determined by the Plan
Administrator, and its determination shall be conclusive and binding.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Common Stock” means the common stock of the Company.
 
“Company Transaction,” unless otherwise defined in the instrument evidencing an
Award or in an employment or services agreement between the Company or a Related
Company and the Participant, means consummation of either:
 
(a)    a merger or consolidation of the Company with or into any other company,
entity or person; or
 
(b)    a sale, lease, exchange or other transfer in one transaction or a series
of related transactions of all or substantially all the Company’s then
outstanding securities or all or substantially all the Company’s assets,
 
provided, however, that a Company Transaction shall not include a Related Party
Transaction.
 
“Disability,” unless otherwise defined by the Plan Administrator or in the
instrument evidencing an Award, means a mental or physical impairment of the
Participant that is expected to result in death or that has lasted or is
expected to last for a continuous period of 12 months or more and that causes
the Participant to be unable, in the opinion of the Company, to perform his or
her duties for the Company or a Related Company and to be engaged in any
substantial gainful activity.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Fair Market Value” means the per share value of the Common Stock as established
in good faith by the Plan Administrator or (a) if the Common Stock is listed on
the Nasdaq National Market, the closing sales price for the Common Stock as
reported by that market for regular session trading for a single trading day or
(b) if the Common Stock is listed on the New York Stock Exchange or the American
Stock Exchange, the closing sales price for the Common Stock as such price is
officially quoted in the composite tape of transactions on such exchange for
regular session trading for a single trading day. If there is no such reported
price for the Common Stock for the date in question, then such price on the last
preceding date for which such price exists shall be determinative of Fair Market
Value.
 
“Grant Date” means the date on which the Plan Administrator completes the
corporate action relating to the grant of an Award or such later date specified
by the Plan Administrator, and on which all conditions precedent to the grant
have been satisfied, provided that conditions to the exercisability or vesting
of Awards shall not defer the Grant Date.
 
“Officer” has the meaning given to such term for the purposes of Section 16 of
the Exchange Act.



1



--------------------------------------------------------------------------------

 
“Option” means the right to purchase Common Stock granted under Section 7. An
Option is not intended to qualify as an “incentive stock option” as that term is
defined for purposes of Section 422 of the Code.
 
“Option Expiration Date” means the last day of the Option Term.
 
“Option Term” has the meaning set forth in Section 7.2.
 
“Participant” means the person to whom an Award is granted.
 
“Plan Administrator” has the meaning set forth in Section 3.1.
 
“Plan Year” means each calendar year commencing after December 31, 2000.
 
“Related Company” means any entity that, directly or indirectly, is in control
of, is controlled by, or is under common control with the Company.
 
“Related Party Transaction” means (a) a merger or consolidation of the Company
in which the holders of the outstanding voting securities of the Company
immediately prior to the merger or consolidation hold at least a majority of the
outstanding voting securities of the Successor Company immediately after the
merger or consolidation; (b) a sale, lease, exchange or other transfer of the
Company’s assets to a majority-owned subsidiary company; (c) a transaction
undertaken for the principal purpose of restructuring the capital of the
Company, including, but not limited to, reincorporating the Company in a
different jurisdiction or creating a holding company; or (d) a corporate
dissolution or liquidation.
 
“Retirement,” unless otherwise defined by the Plan Administrator from time to
time for purposes of the Plan, means retirement on or after the date an
Participant reaches age 65.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Stock Award” means an Award of shares of Common Stock or units denominated in
Common Stock granted under Section 8, the rights of ownership of which may be
subject to restrictions prescribed by the Plan Administrator.
 
“Successor Company” means the surviving company, the successor company or its
parent, as applicable in connection with a Company Transaction.
 
“Termination of Service” means the date of termination of an employment or
service relationship with the Company or a Related Company for any reason,
whether voluntary or involuntary, including death, Disability or Retirement, as
determined by the Plan Administrator in its sole discretion. Any question as to
whether and when there has been a Termination of Service for purposes of an
Award and the cause of such Termination of Service shall be determined by the
Plan Administrator, and its determination shall be final. Transfer of the
Participant’s employment or service relationship between Related Companies, or
between the Company and any Related Company, shall not be considered a
Termination of Service for purposes of an Award, but unless the Plan
Administrator determines otherwise, a Termination of Service shall be deemed to
occur if the Participant’s employment or service relationship is with an entity
that has ceased to be a Related Company.
 
“Vesting Commencement Date” means the Grant Date or such other date selected by
the Plan Administrator as the date from which the Option begins to vest for
purposes of Section 7.3.
 
SECTION 3.    ADMINISTRATION
 
3.1    Plan Administrator
 
The Plan shall be administered by the Board and/or a committee or committees
(which term includes subcommittees) appointed by, and consisting of two or more
members of, the Board (a “Plan Administrator”). If and so long as the Common
Stock is registered under Section 12(b) or 12(g) of the Exchange Act, the Board
shall consider in selecting the members of any committee acting as Plan
Administrator, with respect to any persons subject or likely to become subject
to Section 16 of the Exchange Act, the provisions regarding (a) ”outside
directors” as contemplated by Section 162(m) of the Code and (b) ”nonemployee
directors” as contemplated by Rule 16b-3 under the Exchange Act. Notwithstanding
the foregoing, the Board may delegate the responsibility for administering the
Plan with respect to designated classes of eligible persons to different
committees consisting of two or more members of the Board, subject to such
limitations as the Board deems appropriate. Committee members shall serve for
such term as the Board may determine, subject to removal by the Board at any
time. To the extent consistent with applicable law, the Board may authorize one
or more Officers of the Company to grant Awards to designated classes of
eligible persons, within the limits specifically prescribed by the Board.



2



--------------------------------------------------------------------------------

 
3.2    Administration and Interpretation by Plan Administrator
 
Except for the terms and conditions explicitly set forth in the Plan, the Plan
Administrator shall have exclusive authority, in its discretion, to determine
all matters relating to Awards under the Plan, including the selection of
individuals to be granted Awards, determining the type of Awards, the number of
shares of Common Stock subject to an Award, all terms, conditions, restrictions
and limitations, if any, of an Award and the terms of any instrument that
evidences the Award. The Plan Administrator shall also have exclusive authority
to interpret the Plan and the terms of any instrument evidencing the Award and
may from time to time adopt and change rules and regulations of general
application for the Plan’s administration. The Plan Administrator’s
interpretation of the Plan and its rules and regulations, and all actions taken
and determinations made by the Plan Administrator pursuant to the Plan, shall be
conclusive and binding on all parties involved or affected. The Plan
Administrator may delegate ministerial duties to such of the Company’s officers
as it so determines.
 
SECTION 4.    STOCK SUBJECT TO THE PLAN
 
4.1    Authorized Number of Shares
 
Subject to adjustment from time to time as provided in Section 11.1, a maximum
of 4,000,000 shares of Common Stock shall be available for issuance under the
Plan. Shares issued under the Plan shall be drawn from authorized and unissued
shares or shares now held or subsequently acquired by the Company.
 
4.2    Reuse of Shares
 
Any shares of Common Stock that have been made subject to an Award that cease to
be subject to the Award (other than by reason of exercise of an Option to the
extent it is exercised for vested and nonforfeitable shares) shall again be
available for issuance in connection with future grants of Awards under the
Plan.
 
4.3    Limitations
 
In any Plan Year, Officers and directors of the Company shall not receive Awards
involving more than 25% of the shares of Common Stock subject to Awards granted
during such Plan Year.
 
SECTION 5.    ELIGIBILITY
 
An Award may be granted to those Officers, directors and employees of the
Company and its Related Companies as the Plan Administrator from time to time
selects; provided, however, that grants to Officers and directors shall comply
with the limits set forth in Section 4.3. Awards may also be granted to
consultants, advisors and independent contractors who provides services to the
Company and its Related Companies.
 
SECTION 6.    AWARDS
 
6.1    Form and Grant of Awards
 
The Plan Administrator shall have the authority, in its sole discretion, to
determine the type or types of Awards to be granted under the Plan. Awards may
be granted singly or in combination.
 
6.2    Settlement of Awards
 
The Company may settle Awards through the delivery of shares of Common Stock,
the granting of replacement Awards or any combination thereof as the Plan
Administrator shall determine. Any Award settlement may be subject to such
conditions, restrictions and contingencies as the Plan Administrator shall
determine. The Plan Administrator may permit or require the deferral of any
Award payment, subject to such rules and procedures as it may establish, which
may include provisions for the payment or crediting of interest, or dividend
equivalents, including converting such credits into deferred stock equivalents.
 
6.3    Acquired Company Awards
 
Notwithstanding anything in the Plan to the contrary, the Plan Administrator may
grant Awards under the Plan in substitution for awards issued under other plans,
or assume under the Plan awards issued under other plans, if the other plans are
or were plans of other acquired entities (“Acquired Entities”) (or the parent of
an Acquired Entity) and the new Award is substituted, or the old award is
assumed, by reason of a merger, consolidation, acquisition of property or stock,
reorganization or liquidation (the “Acquisition Transaction”). In the event that
a written agreement pursuant to which the Acquisition Transaction is completed
is approved by the Board and said agreement sets forth the terms and conditions
of the substitution for or assumption of outstanding awards of the Acquired
Entity, said terms and conditions shall be deemed to be the action of the Plan
Administrator



3



--------------------------------------------------------------------------------

without any further action by the Plan Administrator, except as may be required
for compliance with Rule 16b-3 under the Exchange Act, and the persons holding
such awards shall be deemed to be Participants.
 
SECTION 7.    STOCK OPTIONS
 
7.1    Option Exercise Price
 
The exercise price for shares purchased under an Option shall be as determined
by the Plan Administrator.
 
7.2    Term of Options
 
Subject to earlier termination in accordance with the terms of the Plan and the
instrument evidencing the Option, the maximum term of an Option (the “Option
Term”) shall be as established for that Option by the Plan Administrator or, if
not so established, shall be ten years from the Grant Date.
 
7.3    Exercise of Options
 
The Plan Administrator shall establish and set forth in each instrument that
evidences an Option the time at which, or the installments in which, the Option
shall vest and become exercisable, any of which provisions may be waived or
modified by the Plan Administrator at any time. If not so established in the
instrument evidencing the Option, the Option shall vest and become exercisable
according to the following schedule, which may be waived or modified by the Plan
Administrator at any time:
 
Period of Participant’s Continuous
Employment or Service With the Company
or Its Related Companies From the Vesting
Commencement Date

--------------------------------------------------------------------------------

 
Portion of Total Option
That Is Vested and Exercisable

--------------------------------------------------------------------------------

After 1 year
 
1/4th
Each additional year of continuous service completed thereafter
 
An additional 1/4th
After 4 years
 
100%

 
The Plan Administrator, in its sole discretion, may adjust the vesting schedule
of an Option held by a Participant who works less than “full time” as that term
is defined by the Plan Administrator or who takes a Company-approved leave of
absence.
 
To the extent an Option has vested and become exercisable, the Option may be
exercised in whole or from time to time in part by delivery to the Company of a
written stock option exercise agreement or notice, in a form and in accordance
with procedures established by the Plan Administrator, setting forth the number
of shares with respect to which the Option is being exercised, the restrictions
imposed on the shares purchased under such exercise agreement, if any, and such
representations and agreements as may be required by the Plan Administrator,
accompanied by payment in full as described in Section 7.4. An Option may be
exercised only for whole shares and may not be exercised for less than a
reasonable number of shares at any one time, as determined by the Plan
Administrator.
 
7.4    Payment of Exercise Price
 
The exercise price for shares purchased under an Option shall be paid in full to
the Company by delivery of consideration equal to the product of the Option
exercise price and the number of shares purchased. Such consideration must be
paid before the Company will issue the shares being purchased and must be in a
form or a combination of forms acceptable to the Plan Administrator for that
purchase, which forms may include:
 
(a)    cash;
 
(b)    check;
 
(c)    tendering (either actually or, if the Common Stock is registered under
Section 12(b) or 12(g) of the Exchange Act, by attestation) shares of Common
Stock already owned by the Participant for at least six months (or any shorter
period necessary to avoid a charge to the Company’s earnings for financial
reporting purposes) that on the day prior to the exercise date have a Fair
Market Value equal to the aggregate exercise price of the shares being purchased
under the Option;
 
(d)    if the Common Stock is registered under Section 12(b) or 12(g) of the
Exchange Act, delivery of a properly executed exercise notice, together with
irrevocable instructions to a brokerage firm designated by the Company to
deliver promptly to the Company the aggregate amount of sale or loan proceeds to
pay the Option



4



--------------------------------------------------------------------------------

exercise price and any withholding tax obligations that may arise in connection
with the exercise, all in accordance with the regulations of the Federal Reserve
Board; or
 
(e)    such other consideration as the Plan Administrator may permit.
 
In addition, to assist a Participant (including a Participant who is an Officer
or a director of the Company) in acquiring shares of Common Stock pursuant to an
Award granted under the Plan, the Plan Administrator, in its sole discretion,
may authorize, either at the Grant Date or at any time before the acquisition of
Common Stock pursuant to the Award, (i) the payment by a Participant of the
purchase price of the Common Stock by a full-recourse promissory note or (ii)
the guarantee by the Company of a full-recourse loan obtained by the Participant
from a third party. Subject to the foregoing, the Plan Administrator shall, in
its sole discretion, specify the terms of any loans or loan guarantees,
including the interest rate and terms of and security for repayment.
 
7.5    Post-Termination Exercises
 
The Plan Administrator shall establish and set forth in each instrument that
evidences an Option whether the Option shall continue to be exercisable, and the
terms and conditions of such exercise, if the Participant ceases to be employed
by, or to provide services to, the Company or a Related Company, which
provisions may be waived or modified by the Plan Administrator at any time. If
not so established in the instrument evidencing the Option, the Option shall be
exercisable according to the following terms and conditions, which may be waived
or modified by the Plan Administrator at any time:
 
(a)    Any portion of an Option that is not vested and exercisable on the date
of a Participant’s Termination of Service shall expire on such date.
 
(b)    Any portion of an Option that is vested and exercisable on the date of a
Participant’s Termination of Service shall expire on the earliest to occur of:
 
(i)    if the Participant’s Termination of Service occurs for reasons other than
Disability or death, the date which is 90 days after such Termination of
Service;
 
(ii)    if the Participant’s Termination of Service occurs by reason of
Disability or death, the one-year anniversary of such Termination of Service;
and
 
(iii)    the Option Expiration Date.
 
Notwithstanding the foregoing, if a Participant dies after his or her
Termination of Service but while an Option is otherwise exercisable, the portion
of the Option that is vested and exercisable on such Termination of Service
shall expire upon the earlier to occur of (y) the Option Expiration Date and (z)
the one-year anniversary of the date of death, unless the Plan Administrator
determines otherwise.
 
Also notwithstanding the foregoing, if a Participant’s Termination of Service
occurs for Cause, the Plan Administrator may, in its sole discretion,
immediately terminate all Options granted to the Participant. If a Participant’s
employment or service relationship with the Company or a Related Company is
suspended pending an investigation of whether the Participant shall be
terminated for Cause, the Committee shall have the discretion to likewise
suspend all the Participant’s rights under any Option during the period of
investigation. If any facts that would constitute Termination of Service for
Cause are discovered after the Participant’s Termination of Service, any Option
then held by the Participant may be immediately terminated by the Plan
Administrator, in its sole discretion.
 
(c)    A Participant’s change in status from an employee to a consultant,
advisor or independent contractor, or a change in status from a consultant,
advisor or independent contractor to an employee, shall not be considered a
Termination of Service for purposes of this Section 7.
 
(d)    The effect of a Company-approved leave of absence on the application of
this Section 7 shall be determined by the Plan Administrator, in its sole
discretion.
 
SECTION 8.    STOCK AWARDS
 
8.1    Grant of Stock Awards



5



--------------------------------------------------------------------------------

 
The Plan Administrator is authorized to make Awards of Common Stock or Awards
denominated in units of Common Stock on such terms and conditions and subject to
such repurchase or forfeiture restrictions, if any (which may be based on
continuous service with the Company or the achievement of performance goals,
where such goals may be stated in absolute terms or relative to comparison
companies), as the Plan Administrator shall determine, in its sole discretion,
which terms, conditions and restrictions shall be set forth in the instrument
evidencing the Award. The terms, conditions and restrictions that the Plan
Administrator shall have the power to determine shall include, without
limitation, the manner in which shares subject to Stock Awards are held during
the periods they are subject to restrictions and the circumstances under which
repurchase or forfeiture of the Stock Award shall occur by reason of a
Participant’s Termination of Service.
 
8.2    Issuance of Shares
 
Upon the satisfaction of any terms, conditions and restrictions prescribed in
respect to a Stock Award, or upon a Participant’s release from any terms,
conditions and restrictions of a Stock Award, as determined by the Plan
Administrator, the Company shall release, as soon as practicable, to the
Participant or, in the case of the Participant’s death, to the personal
representative of the Participant’s estate or as the appropriate court directs,
the appropriate number of shares of Common Stock.
 
8.3    Waiver of Restrictions
 
Notwithstanding any other provisions of the Plan, the Plan Administrator may, in
its sole discretion, waive the repurchase or forfeiture period and any other
terms, conditions or restrictions on any Stock Award under such circumstances
and subject to such terms and conditions as the Plan Administrator shall deem
appropriate.
 
SECTION 9.    WITHHOLDING
 
The Company may require the Participant to pay to the Company the amount of any
taxes that the Company is required by applicable federal, state, local or
foreign law to withhold with respect to the grant, vesting or exercise of an
Award. The Company shall not be required to issue any shares of Common Stock
under the Plan until such obligations are satisfied. The Plan Administrator may
permit or require a Participant to satisfy all or part of his or her tax
withholding obligations by (a) paying cash to the Company, (b) having the
Company withhold from any cash amounts otherwise due or to become due from the
Company to the Participant, (c) having the Company withhold a number of shares
of Common Stock that would otherwise be issued to the Participant (or become
vested in the case of Stock Awards) having a value equal to the tax withholding
obligations (up to the employer’s minimum required tax withholding rate), or (d)
surrendering a number of shares of Common Stock the Participant already owns
having a value equal to the tax withholding obligations (up to the employer’s
minimum required tax withholding rate to the extent the Participant has owned
the surrendered shares for less than six months, if such a limitation is
necessary to avoid a charge to the Company’s earnings for financial reporting
purposes).
 
SECTION 10.    ASSIGNABILITY
 
No Award or any interest in an Award may be assigned, pledged or transferred by
the Participant or made subject to attachment or similar proceedings otherwise
than by will or by the applicable laws of descent and distribution, except to
the extent a Participant designates a beneficiary on a Company approved form who
may exercise the Award or receive payment under the Award after the
Participant’s death. During a Participant’s lifetime, an Award may be exercised
only by the Participant. Notwithstanding the foregoing, the Plan Administrator,
in its sole discretion, may permit a Participant to assign or transfer an Award
or may permit a Participant to designate a beneficiary who may exercise the
Award after the Participant’s death; provided, however, that any Award so
assigned or transferred shall be subject to all the terms and conditions of the
Plan and those contained in the instrument evidencing the Award.
 
SECTION 11.    ADJUSTMENTS
 
11.1    Adjustment of Shares
 
In the event, at any time or from time to time, a stock dividend, stock split,
spin-off, combination or exchange of shares, recapitalization, merger,
consolidation, distribution to shareholders other than a normal cash dividend,
or other change in the Company’s corporate or capital structure results in (a)
the outstanding shares of Common



6



--------------------------------------------------------------------------------

Stock, or any securities exchanged therefor or received in their place, being
exchanged for a different number or kind of securities of the Company or of any
other company or (b) new, different or additional securities of the Company or
of any other company being received by the holders of shares of Common Stock of
the Company, then the Plan Administrator shall make proportional adjustments in
(i) the maximum number and kind of securities subject to the Plan and (ii) the
number and kind of securities that are subject to any outstanding Option and the
per share price of such securities, without any change in the aggregate price to
be paid therefor. The determination by the Plan Administrator as to the terms of
any of the foregoing adjustments shall be conclusive and binding.
Notwithstanding the foregoing, a dissolution or liquidation of the Company or a
Company Transaction shall not be governed by this Section 11.1 but shall be
governed by Sections 11.2 through 11.4, respectively.
 
11.2    Dissolution or Liquidation
 
To the extent not previously exercised or settled, and unless otherwise
determined by the Plan Administrator in its sole discretion, Options and Stock
Awards denominated in units shall terminate immediately prior to the dissolution
or liquidation of the Company. To the extent a forfeiture provision or
repurchase right applicable to an Award has not been waived by the Plan
Administrator, the Award shall be forfeited immediately prior to the
consummation of the dissolution or liquidation.
 
11.3    Company Transaction—Options
 
In the event of a Company Transaction, except as otherwise provided in the
instrument evidencing an Option and unless otherwise defined in an employment or
services agreement between the Company or a Related Company and a Participant:
 
(a)    Except as provided in subsection (b) below, each outstanding Option shall
be assumed or an equivalent option or right substituted by the Successor
Company.
 
(b)    In the event of a Company Transaction, the Plan Administrator may, in its
sole discretion, provide a 30-day period prior to such event during which
optionees will have the right to exercise options in whole or in part without
any limitation on exercisability. Upon the expiration of the 30-day period, all
unexercised options will immediately terminate, except to the extent assumed by
the Successor Company.
 
11.4    Stock Awards
 
In the event of a Company Transaction, except as otherwise provided in the
agreement evidencing the Award, the forfeiture provisions to which Stock Awards
are subject shall continue with respect to shares of the Successor Company that
may be issued in exchange for such shares.
 
11.5    Further Adjustment of Awards
 
Subject to Sections 11.2 through 11.4, the Plan Administrator shall have the
discretion, exercisable at any time before a sale, merger, consolidation,
reorganization, liquidation, dissolution or change of control of the Company, as
defined by the Plan Administrator, to take such further action as it determines
to be necessary or advisable with respect to Awards. Such authorized action may
include (but shall not be limited to) establishing, amending or waiving the
type, terms, conditions or duration of, or restrictions on, Awards so as to
provide for earlier, later, extended or additional time for exercise, lifting
restrictions and other modifications, and the Plan Administrator may take such
actions with respect to all Participants, to certain categories of Participants
or only to individual Participants. The Plan Administrator may take such action
before or after granting Awards to which the action relates and before or after
any public announcement with respect to such sale, merger, consolidation,
reorganization, liquidation, dissolution or change of control that is the reason
for such action.
 
11.6    Limitations
 
The grant of Awards shall in no way affect the Company’s right to adjust,
reclassify, reorganize or otherwise change its capital or business structure or
to merge, consolidate, dissolve, liquidate or sell or transfer all or any part
of its business or assets.
 
11.7    Fractional Shares
 
In the event of any adjustment in the number of shares covered by any Award,
each such Award shall cover only the number of full shares resulting from such
adjustment.



7



--------------------------------------------------------------------------------

 
SECTION 12.    AMENDMENT AND TERMINATION
 
12.1    Amendment or Termination of Plan
 
The Board may amend, suspend or terminate the Plan or any portion of the Plan at
any time and in such respects as it shall deem advisable; provided, however,
that shareholder approval shall be obtained to the extent required by any
applicable law or regulation.
 
12.2    Term of Plan
 
The Board may suspend or terminate the Plan at any time. The Plan shall have no
fixed expiration date.
 
12.3    Consent of Participant
 
The suspension, amendment or termination of the Plan or a portion thereof or the
amendment of an outstanding Award shall not, without the Participant’s consent,
materially adversely affect any rights under any Award theretofore granted to
the Participant under the Plan. Any adjustments made pursuant to Sections 11.1
through 11.5 shall not be subject to the foregoing restrictions.
 
SECTION 13.    GENERAL
 
13.1    Evidence of Awards
 
Awards granted under the Plan shall be evidenced by a written instrument that
shall contain such terms, conditions, limitations and restrictions as the Plan
Administrator shall deem advisable and that are not inconsistent with the Plan.
 
13.2    No Individual Rights
 
Nothing in the Plan or any Award granted under the Plan shall be deemed to
constitute an employment contract or confer or be deemed to confer on any
Participant any right to continue in the employ of, or to continue any other
relationship with, the Company or any Related Company or limit in any way the
right of the Company or any Related Company to terminate a Participant’s
employment or other relationship at any time, with or without Cause.
 
13.3    Issuance of Shares
 
Notwithstanding any other provision of the Plan, the Company shall have no
obligation to issue or deliver any shares of Common Stock under the Plan or make
any other distribution of benefits under the Plan unless, in the opinion of the
Company’s counsel, such issuance, delivery or distribution would comply with all
applicable laws (including, without limitation, the requirements of the
Securities Act), and the applicable requirements of any securities exchange or
similar entity.
 
The Company shall be under no obligation to any Participant to register for
offering or resale or to qualify for exemption under the Securities Act, or to
register or qualify under state securities laws, any shares of Common Stock,
security or interest in a security paid or issued under, or created by, the
Plan, or to continue in effect any such registrations or qualifications if made.
The Company may issue certificates for shares with such legends and subject to
such restrictions on transfer and stop-transfer instructions as counsel for the
Company deems necessary or desirable for compliance by the Company with federal
and state securities laws.
 
To the extent the Plan or any instrument evidencing an Award provides for
issuance of stock certificates to reflect the issuance of shares of Common
Stock, the issuance may be effected on a noncertificated basis, to the extent
not prohibited by applicable law or the applicable rules of any stock exchange.
 
13.4    No Rights as a Shareholder
 
No Option or Stock Award denominated in units shall entitle the Participant to
any cash dividend, voting or other right of a shareholder unless and until the
date of issuance under the Plan of the shares that are the subject of such
Award.
 
13.5    Compliance With Laws and Regulations
 
Notwithstanding anything in the Plan to the contrary, the Plan Administrator, in
its sole discretion, may bifurcate the Plan so as to restrict, limit or
condition the use of any provision of the Plan to Participants who are Officers
or directors subject to Section 16 of the Exchange Act without so restricting,
limiting or conditioning the Plan with respect to other Participants.



8



--------------------------------------------------------------------------------

 
13.6    Participants in Other Countries
 
The Plan Administrator shall have the authority to adopt such modifications,
procedures and subplans as may be necessary or desirable to comply with
provisions of the laws of other countries in which the Company or any Related
Company may operate to assure the viability of the benefits from Awards granted
to Participants employed in such countries and to meet the objectives of the
Plan.
 
13.7    No Trust or Fund
 
The Plan is intended to constitute an “unfunded” plan. Nothing contained herein
shall require the Company to segregate any monies or other property, or shares
of Common Stock, or to create any trusts, or to make any special deposits for
any immediate or deferred amounts payable to any Participant, and no Participant
shall have any rights that are greater than those of a general unsecured
creditor of the Company.
 
13.8    Severability
 
If any provision of the Plan or any Award is determined to be invalid, illegal
or unenforceable in any jurisdiction, or as to any person, or would disqualify
the Plan or any Award under any law deemed applicable by the Plan Administrator,
such provision shall be construed or deemed amended to conform to applicable
laws, or, if it cannot be so construed or deemed amended without, in the Plan
Administrator’s determination, materially altering the intent of the Plan or the
Award, such provision shall be stricken as to such jurisdiction, person or
Award, and the remainder of the Plan and any such Award shall remain in full
force and effect.
 
13.9    Choice of Law
 
The Plan and all determinations made and actions taken pursuant hereto, to the
extent not otherwise governed by the laws of the United States, shall be
governed by the laws of the State of Oregon without giving effect to principles
of conflicts of law.
 
SECTION 14.    EFFECTIVE DATE
 
The effective date is the date on which the Plan is adopted by the Board.
 
Adopted by the Board on December 20, 2000.



9



--------------------------------------------------------------------------------

 
PLAN ADOPTION AND AMENDMENTS/ADJUSTMENTS
SUMMARY PAGE
 

             
Date of Board Action

--------------------------------------------------------------------------------

 
Action

--------------------------------------------------------------------------------

 
Section/Effect of Amendment

--------------------------------------------------------------------------------

 
Date of Shareholder Approval

--------------------------------------------------------------------------------

December 20, 2000
 
Initial Plan Adoption
     
Not required
             
March 20, 2002
 
Amend and Restate Plan
 
Add ability to grant Stock Awards under Plan
 
Not required
             
August 5, 2002
 
Amend
 
To increase the number of shares reserved for issuance from 2,000,000 to
4,000,000
 
Not required